900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benson M. RUSSELL, III, Plaintiff-Appellant,v.Michael P. BUCK;  Louisa Brown;  George Hampton;  James L.Harvey;  Michael Ginn;  Parker Evatt, Defendants-Appellees.
No. 89-6008.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Feb. 2, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (C/A No. 88-1860-3)
Benson M. Russell, III, appellant pro se.
Robert Eric Petersen, South Carolina Department of Corrections, for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Benson M. Russell, III appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Russell v. Buck, C/A No. 88-1860-3 (D.S.C. July 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the district court misstated the cause of action in its order, its findings are correct.  In his report and recommendation, the magistrate correctly described the action as one filed under 42 U.S.C. Sec. 1983.  Although the restoration of good-time credits should be sought through a habeas corpus petition under 28 U.S.C. Sec. 2254 rather than a Sec. 1983 complaint, Russell's claims, including declaratory relief for improper revocation of good-time credits, were cognizable under Sec. 1983.   See Wolff v. McDonnell, 418 U.S. 539, 540 (1974);  Preiser v. Rodriguez, 411 U.S. 475 (1973)